DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Karami et al. U.S. Patent No. (5,167,613) in view of Malowaniec U.S. Patent No. (7,462,756) and evidenced by Crilley et al. (TW 200418529 A, see attacment).
With respect to claim 1, Karami et al. substantially discloses a wound dressing (as shown in figs.3-4) comprising:
 a backing layer (32) having a first environment-facing side and a first wound-facing side, wherein the backing layer is liquid impermeable and vapor permeable ([Col.4], lines 50-60);
 a wicking layer (38, low density ([Col.6], lines 30-35], having a second environment-facing side and a second wound- facing side, wherein the second environment-facing side of the wicking layer is coupled with the first wound-facing side of the backing layer (as shown in fig.4); and
 an absorbent layer (40, ([Col.6], lines 30-47 high density fabric; cellulosic material], the absorbent layer (40) having a third wound-facing side and a third environment-facing side, wherein the third environment-facing side of the absorbent layer is coupled with the second wound-facing side of the absorbent layer (as shown in fig.3).  
Karami et al. substantially discloses the invention as claimed except the absorbent layer comprising between 1% and 10% green tea by weight.
Malowaniec however, teaches an absorbent substrate (abstract) comprising a super absorbing polymer material comprising celluloses or lignocelluloses, cellulose derivatives such as e.g. methyl celluloses, carboxy methyl celluloses, ethyl celluloses, hydroxy propyl celluloses, cellulose acetates ([Col.9], lines 55-61); the outer surface of the core A of the super-absorbing polymer particles 102 is essentially completely coated with Na-carboxy methyl cellulose which comprises 2% (weight percent) of the dried green tea extract as skin care product ([Col.12], lines 31-34).
In view of the teachings of Malowaniec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the absorbent layer (i.e. cellulose material) of Karami et al. by incorporating between 1% and 10% green tea by weight as a skin care product ([Col.12], line 34).
With respect to claim 2, the combination of Karami et al./ Malowaniec substantially discloses the invention as claimed.  Malowaniec further teaches the absorbent layer comprises between 1% and 5% green tea by weight ([Col.12], lines 31-34).  
With respect to claim 3, the combination of Karami et al./ Malowaniec substantially discloses the invention as claimed.  Karami et al. further discloses the absorbent layer comprises a hydropolymer [i.e., cellulose material].   
With respect to claim 5, the combination of Karami et al./ Malowaniec substantially discloses the invention as claimed. Malowaniec further teaches the green tea inherently, is configured to increase a pore size of a plurality of pores in the absorbent layer (cellulose is a porous structure as evidenced by Crilley et al. who discloses that cellulose dressing has a porous structure, 2nd paragraph).  Note: where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).
With respect to claim 6, the combination of Karami et al./ Malowaniec substantially discloses the invention as claimed. Malowaniec further teaches the green tea, inherently is configured to increase an absorbency of the absorbent layer.  Note: where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).
With respect to claim 7, the combination of Karami et al./ Malowaniec substantially discloses the invention as claimed. Malowaniec further teaches the green tea, inherently is configured to increase a rate of cellular proliferation (cellulose is a porous structure as evidenced by Crilley et al. who discloses that cellulose dressing has a porous structure, 2nd paragraph). Note: where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).
With respect to claim 8, combination of Karami et al./ Malowaniec substantially discloses the invention as claimed.  Karami et al. further discloses the wicking layer comprises rayon ([Col.6], lines 42-47).  
With respect to claim 9, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed (see claim 1 above), it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Karami et al./ Malowaniec teaches a method to form a wound dressing, comprising: providing a backing layer having a first environment-facing side and a first wound-facing side, wherein the backing layer is liquid impermeable and vapor permeable; coupling a second environment-facing side of a wicking layer with the first wound-facing side of the backing layer; and coupling a third environment-facing side of an absorbent layer with the second wound-facing side of the wicking layer, wherein the absorbent layer comprises between 1% and 10% green tea by weight.  
With respect to claim 10, the combination of Karami et al./ Malowaniec substantially discloses the invention as claimed.  Malowaniec further teaches the absorbent layer comprises between 1% and 5% green tea by weight ([Col.12], lines 31-34).   
With respect to claim 11, the combination of Karami et al./ Malowaniec substantially discloses the invention as claimed.  Karami et al. further discloses the absorbent layer comprises a hydropolymer [i.e., cellulose material].  
 With respect to claim 13, the combination of Karami et al./ Malowaniec substantially discloses the invention as claimed. Malowaniec further teaches the green tea inherently, is configured to increase a pore size of a plurality of pores in the absorbent layer (cellulose is a porous structure as evidenced by Crilley et al. who discloses that cellulose dressing has a porous structure, 2nd paragraph).   
With respect to claim 14, the combination of Karami et al./ Malowaniec substantially discloses the invention as claimed. Malowaniec further teaches the green tea, inherently is configured to increase an absorbency of the absorbent layer.  
With respect to claim 15, the combination of Karami et al./ Malowaniec substantially discloses the invention as claimed. Malowaniec further teaches the green tea, inherently is configured to increase a rate of cellular proliferation (cellulose is a porous structure as evidenced by Crilley et al. who discloses that cellulose dressing has a porous structure, 2nd paragraph).  
With respect to claim 16, combination of Karami et al./ Malowaniec substantially discloses the invention as claimed.  Karami et al. further discloses the wicking layer comprises rayon ([Col.6], lines 42-47).  

Claim(s) 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Karami et al./ Malowaniec as applied to claims 1 and 9 above, and further in view of Thompson, JR et al. U.S. Publication No. (2015/0119837 A1).
With respect to claim 4, the combination of Karami et al./ Malowaniec substantially discloses the invention as claimed except the absorbent layer comprises between 10% and 90% polyurethane by weight.
Thompson, JR, et al. however, teaches an absorbent composite, the absorbent composite comprises a first absorbent layer comprising a polymeric foam having an average cell size of at least 100 microns and discrete pieces of superabsorbent polymer dispersed within the polymeric foam. The polyurethane foam comprises at least 5 wt-% of discrete pieces of superabsorbent polymer. Also described are various composites comprising the polyurethane foam described herein in combination with another substrate such as a second absorbent layer, a fluid impervious back sheet, and/or a fluid pervious top sheet (abstract). Note (at least 5wt-% is being interpreted as greater than 5wt-% and it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In view of the teachings of Thompson, JR, et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the absorbent layer of Karami et al./ Malowaniec by incorporating an absorbent layer comprising between 10% and 90% polyurethane by weight in order to absorb fluids or wound exudate.
With respect to claim 12, the combination of Karami et al./ Malowaniec substantially discloses the invention as claimed except the absorbent layer comprises between 10% and 90% polyurethane by weight.
Thompson, JR, et al. however, teaches an absorbent composite, the absorbent composite comprises a first absorbent layer comprising a polymeric foam having an average cell size of at least 100 microns and discrete pieces of superabsorbent polymer dispersed within the polymeric foam. The polyurethane foam comprises at least 5 wt-% of discrete pieces of superabsorbent polymer. Also described are various composites comprising the polyurethane foam described herein in combination with another substrate such as a second absorbent layer, a fluid impervious back sheet, and/or a fluid pervious top sheet (abstract).
In view of the teachings of Thompson, JR, et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of to form a wound dressing of Karami et al./ Malowaniec by incorporating an absorbent layer comprises between 10% and 90% polyurethane by weight in order to absorb fluids or wound exudate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786